Cuma, per Evans; J.
By hiring the negroes from Mrs. Hill, the defendant acknowledged her title, and could dispute it only by showing that she had parted from her title, to him, or some other person. Upon his refusal to deliver, she had a right to sue him, *287and this cause of action descended to her administrator, the plaintiff. The circumstance that she afterwards took out letters of administration on John Hill’s estate, and inventoried these negroes as a part of his estate, could not vary the case. She was still the owner of the negroes in law, and according to the case of Kerby v. Quinn, decided during the present term, (ante. p. 264,) could maintain an action for the defendant’s conversion in her own name.
M’Call & Hammond, for the motion.
Clark & M’Dowell, contra.
The motion is therefore dismissed.
O’Neall, Earle and Butler, Justices, concurred.